Exhibit 10.1 PLEDGE SUPPLEMENT This PLEDGE SUPPLEMENT, dated February 23, 2011, is delivered by Progressive Medical Imaging of Bloomfield, LLC, a New Jersey limited liability company, East Bergen Imaging, LLC, a New Jersey limited liability company, Progressive X-Ray of Englewood, LLC, a New Jersey limited liability company, Progressive Medical Imaging of Hackensack, LLC, a New Jersey limited liability company, Imaging on Call, LLC, a New York limited liability company, Progressive X-Ray of Kearney, LLC, a New Jersey limited liability company, Progressive Medical Imaging of Union City, LLC, a New Jersey limited liability company, Advanced NA, LLC, a Delaware limited liability company, and Advanced Radiology, LLC, a Maryland limited liability company (each, a “Grantor” and collectively, the “Grantors”) pursuant to the Pledge and Security Agreement, dated as of April 6, 2010(as it may be from time to time amended, restated, modified or supplemented, the “Security Agreement”), among RADNET MANAGEMENT, INC., the other Grantors named therein, and BARCLAYS BANK PLC, as the Collateral Agent.Capitalized terms used herein not otherwise defined herein shall have the meanings ascribed thereto in the Security Agreement. Each Grantor hereby confirms the grant to the Collateral Agent set forth in the Security Agreement of, and does hereby grant to the Collateral Agent, a security interest in all of such Grantor’s right, title and interest in, to and under all Collateral to secure the Secured Obligations, in each case whether now or hereafter existing or in which such Grantor now has or hereafter acquires an interest and wherever the same may be located.Each Grantor represents and warrants that the attached Supplements to Schedules accurately and completely set forth all additional information required to be provided pursuant to the Security Agreement and hereby agrees that such Supplements to Schedules shall constitute part of the Schedules to the Security Agreement. THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST). IN WITNESS WHEREOF, each Grantor has caused this Pledge Supplement to be duly executed and delivered by its duly authorized officer as of February 23, 2011. [Remainder of page intentionally left blank] 1 EAST BERGEN IMAGING, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President PROGRESSIVE X-RAY OF ENGLEWOOD, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President PROGRESSIVE X-RAY OF KEARNEY, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President PROGRESSIVE MEDICAL IMAGING OF BLOOMFIELD, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President PROGRESSIVE MEDICAL IMAGING OF HACKENSACK, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President PROGRESSIVE MEDICAL IMAGING OF UNION CITY, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President IMAGING ON CALL, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President ADVANCED NA, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President ADVANCED RADIOLOGY, LLC By: /S/ HOWARD G. BERGER. M.D. Name: Howard G. Berger, M.D. Title: President 2 SUPPLEMENT TO SCHEDULE 5.1 TO PLEDGE AND SECURITY AGREEMENT GENERAL INFORMATION (A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or Residence if Grantor is a Natural Person) and Organizational Identification Number of each Grantor: Full Legal Name Type of Organization Jurisdiction of Organization Chief Executive Office/Sole Place of Business Organization I.D.# East Bergen Imaging, LLC Limited liability company New Jersey 1510 Cotner Ave. Los Angeles, CA 90025 Progressive X-Ray of Englewood, LLC Limited liability company New Jersey 1510 Cotner Ave. Los Angeles, CA 90025 Progressive X-Ray of Kearney, LLC Limited liability company New Jersey 1510 Cotner Ave. Los Angeles, CA 90025 Progressive Medical Imaging of Bloomfield, LLC Limited liability company New Jersey 1510 Cotner Ave. Los Angeles, CA 90025 Progressive Medical Imaging of Hackensack, LLC Limited liability company New Jersey 1510 Cotner Ave. Los Angeles, CA 90025 Progressive Medical Imaging of Union City, LLC Limited liability company New Jersey 1510 Cotner Ave. Los Angeles, CA 90025 Imaging on Call, LLC Limited liability company New York 1510 Cotner Ave. Los Angeles, CA 90025 Advanced NA, LLC Limited liability company Delaware 1510 Cotner Ave. Los Angeles, CA 90025 Advanced Radiology, LLC Limited liability company Maryland 1510 Cotner Ave. Los Angeles, CA 90025 W03963170 (B) Other Names (including any Trade Name or Fictitious Business Name) under which each Grantor currently conducts business: 3 Full Legal Name Trade Name or Fictitious Business Name East Bergen Imaging, LLC 401 Medical Imaging Progressive Medical Imaging of Hackensack, LLC Progressive Open MRI Progressive Medical Imaging of Union City, LLC Progressive Medical Imaging at the Kennedy Center West New York Mobile Ultrasound Secaucus Mobile Ultrasound (C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole Place of Business (or Principal Residence if Grantor is a Natural Person) and Corporate Structure within past five (5) years: Grantor Date of Change Description of Change East Bergen Imaging, LLC 9/7/10 Changed address of Chief Executive Office from 401 Sylvan Ave., Englewood Cliffs, NJ 07362 to 1510 Cotner Ave., Los Angeles, CA 90025 Progressive X-Ray of Englewood, LLC 9/7/10 Changed address of Chief Executive Office from 401 Sylvan Ave., Englewood Cliffs, NJ 07362 to 1510 Cotner Ave., Los Angeles, CA 90025 Progressive X-Ray of Kearney, LLC 9/7/10 Changed address of Chief Executive Office from 401 Sylvan Ave., Englewood Cliffs, NJ 07362 to 1510 Cotner Ave., Los Angeles, CA 90025 Progressive Medical Imaging of Bloomfield, LLC 9/7/10 Changed address of Chief Executive Office from 401 Sylvan Ave., Englewood Cliffs, NJ 07362 to 1510 Cotner Ave., Los Angeles, CA 90025 Progressive Medical Imaging of Hackensack, LLC 9/7/10 Changed address of Chief Executive Office from 401 Sylvan Ave., Englewood Cliffs, NJ 07362 to 1510 Cotner Ave., Los Angeles, CA 90025 Progressive Medical Imaging of Union City, LLC 9/7/10 Changed address of Chief Executive Office from 401 Sylvan Ave., Englewood Cliffs, NJ 07362 to 1510 Cotner Ave., Los Angeles, CA 90025 Imaging on Call, LLC 12/22/10 Changed address of Chief Executive Office from 695 Dutchess Turnpike, Poughkeepsie, NY 12603 to 1510 Cotner Ave., Los Angeles, CA 90025 Advanced NA, LLC 11/15/06 Changed address of Chief Executive Office from 7253 Ambassador Rd, Baltimore, MD 21244 to 1510 Cotner Ave., Los Angeles, CA 90025 Advanced Radiology, LLC 11/15/06 Changed address of Chief Executive Office from 7253 Ambassador Rd, Baltimore, MD 21244 to 1510 Cotner Ave., Los Angeles, CA 90025 (D) Secured indebtedness agreements pursuant to which any Grantor is bound as debtor within past five (5) years: N/A 4 SUPPLEMENT TO SCHEDULE 5.2 TO PLEDGE AND SECURITY AGREEMENT COLLATERAL IDENTIFICATION I.INVESTMENT RELATED PROPERTY (A) Pledged Stock:None. (B) Pledged LLC Interests: Grantor Limited Liability Company Certificated (Y/N) Certificate No. (if any) No. of Pledged Units Percentage of Outstanding LLC Interests of the Limited Liability Company New Jersey Imaging Partners, Inc. East Bergen Imaging, LLC N N/A N/A 100% New Jersey Imaging Partners, Inc. Progressive X-Ray of Englewood, LLC N N/A N/A 100% New Jersey Imaging Partners, Inc. Progressive X-Ray of Kearney, LLC N N/A N/A 100% New Jersey Imaging Partners, Inc. Progressive Medical Imaging of Bloomfield, LLC N N/A N/A 100% New Jersey Imaging Partners, Inc. Progressive Medical Imaging of Hackensack, LLC N N/A N/A 100% New Jersey Imaging Partners, Inc. Progressive Medical Imaging of Union City, LLC N N/A N/A 100% Radnet Management, Inc. Imaging on Call, LLC N N/A N/A 100% Advanced Imaging Partners, Inc. Advanced NA, LLC N N/A N/A 100% Advanced Imaging Partners, Inc. Advanced Radiology, LLC N N/A N/A 100% (C)Pledged Partnership Interests:None. (D)Other Equity Interests not listed above:None. (E)Pledged Debt:None. (F)Securities Accounts:None. (G)Deposit Accounts:None. (H)Commodity Contracts and Commodity Accounts:None. 5 II.INTELLECTUAL PROPERTY (A) Copyrights:None. (B) Copyright Licenses:None. (C) Patents:None. (D) Patent Licenses:None. (E) Trademarks:None. (F) Trademark Licenses:None. III. COMMERCIAL TORT CLAIMS None. IV. LETTER OF CREDIT RIGHTS None. V.WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL None. 6 SUPPLEMENT TO SCHEDULE 5.4 TO PLEDGE AND SECURITY AGREEMENT Financing Statements: Grantor Filing Jurisdiction(s) East Bergen Imaging, LLC New Jersey Progressive X-Ray of Englewood, LLC New Jersey Progressive X-Ray of Kearney, LLC New Jersey Progressive Medical Imaging of Bloomfield, LLC New Jersey Progressive Medical Imaging of Hackensack, LLC New Jersey Progressive Medical Imaging of Union City, LLC New Jersey Imaging on Call, LLC New York Advanced NA, LLC Delaware Advanced Radiology, LLC Maryland 7
